DETAILED ACTION

Election/Restrictions
Claims 26-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 11, 12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In these claims with respect to the terms “external” and “internally”, it is unclear in the context of the claim language what structure the claim the modules are intended to be external to, and what structure the claim the WPR or WPT are internally built inside of.  
In claims 3, 12, and 20, “the same package” is not understood in the context of the claim language and also appears to lack antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scalisi, US Patent Application Publication 2015/0027178A1.  As in claim 1, an electronic lock (including 250) without an active power source, the electronic lock comprising a wireless power receiver (WPR) (including 1098) which receives wireless electrical power to provide power for the electronic lock; a circuit board (included in association with 1092—see [0144]) electrically connected to the WPR and inherently comprising a wireless transceiver which receives a lock command or an unlock command (see [0138]); and a controller (including 1092) configured to generate a lock control signal or an unlock control signal in response to receiving the lock command or the unlock command; and an actuator electrically connected to the circuit board and receives the lock control signal to lock a mechanical lock component or the unlock control signal to unlock the mechanical lock component (see [0016]).  As in claim 2, the WPR is, as best understood, an external module which is plugged in or connected to the electronic lock.  As in claim 3, the WPR is, as best understood, internally built and is within the same package as the electronic lock.  As in claim 4, the WPR further comprising a communication module to receive modulated data which was modulated onto the wireless electrical power (see [0022] and [0030]).  As in claim 5, the controller is further configured to receive the lock command or the unlock command by demodulating from the modulated data (see [0022] and [0030]).  As in claim 6, the WPR is capable of solely providing2Customer No.: 31561Docket No.: 081945-US-PAApplication No.: 16/561,030 power to the circuit board and the actuator.  As in claim 7, the WPR is capable of providing power to the circuit board and the actuator in conjunction with a built-in battery or power supply (see figure 16, noting element 1096).  As in claim 8, inherently, in response to the WPR storing sufficient power, the WPR powers up the circuit board to wait for the lock command or the unlock command.  (Most of the limitations of the remaining claims are rejected with the same or similar reasoning as above.) As in claim 9, an electronic lock system comprising an electronic lock without an active power source; a wireless power transmitter (WPT) (including 1120) which transmits wireless electrical power; and an electronic device 204 for remotely controlling the electronic lock, wherein the electronic lock comprising a wireless power receiver (WPR) which receives the wireless electrical power to provide power for the electronic lock; a circuit board electrically connected to the WPR and comprising a first wireless transceiver which receives a lock command or an unlock command; and a controller configured to generate a lock control signal or an unlock control signal in response to receiving the lock command or the unlock command; and an actuator electrically connected to the circuit board and receives the lock control signal to lock a mechanical lock component or the unlock control signal to unlock the mechanical lock component.  As in claim 10, the electronic device inherently comprising a power source; and a circuit board powered by the power source and comprising a processor; and a second wireless transceiver coupled to the processor, wherein the processor 3Customer No.: 31561Docket No.: 081945-US-PAApplication No.: 16/561,030is configured to: transmit the lock command or the unlock command through the second wireless transceiver to lock or unlock the electronic lock.  As in claim 11, the WPT is, as best understood, an external module which is plugged in or connected to the power source.  As in claim 12, the WPT is, as best understood, internally built and is within the same package as the electronic device.  As in claim 13, the processor is capable of being further configured to enable the WPT to transmit the wireless electrical power to the WPR of the electronic lock (see [0019], [0110], [00143], and [0145]).  As in claim 14, the processor is further configured to detect whether the WPR has received the wireless electrical power to be within a specific power range and power the electronic lock only when the received wireless electrical power is within the specific power range (see [0019], [0110], [00143], and [0145]).  As in claim 15, the lock command or the unlock command is initially generated from an application (APP) installed in the electronic device.  As in claim 16, the WPT is, as best understood, an external module which is plugged in or connected to another power source.  As in claim 17, the WPT is, as best understood, internally built and is within the same package as another power source.  As in claim 18, the WPT inherently is further comprising a communication module to transmit modulated data which is modulated 4Customer No.: 31561Docket No.: 081945-US-PAApplication No.: 16/561,030onto the wireless electrical power.  As in claim 19, the WPR is, as best understood, an external module which is plugged in or connected to the electronic lock.  As in claim 20, the WPR is, as best understood, internally built and is within the same package as the electronic lock.  As in claim 21, the WPR inherently further comprising a communication module to receive modulated data which was modulated onto the wireless electrical power.  As in claim 22, the controller is further configured to receive the lock command or the unlock command by demodulating from the modulated data.  As in claim 23, the WPR solely provides power to the circuit board and the actuator.  As in claim 24, the WPR provides power to the circuit board and the actuator in conjunction with a built-in battery or power supply.  As in claim 25, in response to the WPR storing sufficient power, the WPR powers up the circuit board to wait for the lock command or the unlock command.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675